Citation Nr: 1634038	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  11-25 702	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUE

Entitlement to service connection for a low back disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from August 1972 to December 1972, and in the National Guard from May 1972 to February 1993.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran has reported that he has a lower back disability that is related to his service in the National Guard.  In a January 2009 statement, he wrote, "I injured my back while at summer camp while serving in the National Guard."  In a February 2009 statement he wrote, "The injury happened on 2/23/91 at the NG unit...The records that I have sent you show that this happened when I lifted a desk in the office and strained my back." [The Board notes that the file contains treatment records which note reports of, and treatment for, a low back strain/sprain with intermittent sciatica/radiculopathy of the right lower extremity beginning on February 23, 1991, and continuing through June 3, 1991.]

A proper analysis of such claim requires accurate information regarding duty status when the alleged onset and/or aggravation occurred; i.e., proper consideration of whether or not such disability began and/or was aggravated during a specific period of active duty, active duty for training (ACDUTRA), or inactive duty training (INACDUTRA) is not possible without knowledge of the accurate dates of such periods of service.  The Veteran's DD214 reflects a period of active duty service from August 1972 to December 1972.  His NGB Form 22E reflects National Guard service from May 1972 to February 1993.  The file contains a NGB Form 23 which confirms he was a member of the National Guard from May 1990-1991 (the period during which the February 1991 back strain occurred).  The file also contains a National Guard retirement points history statement prepared in June 2006.  Finally, the file contains April 1991 correspondence from the Adjutant General's Office from the State of Alabama which authorized travel and reimbursement in order to treat his low back strain.  However, it is unclear as to what line of duty the Veteran was under on (Saturday) February 23, 1991 when the injury occurred.  Accordingly, a remand for exhaustive development to determine the line of duty for the relevant period of service is necessary.  
 
The Veteran reports that he has a current low back disability; however, neither private nor VA postservice treatment records are associated with the file.  On remand, the Veteran should identify providers of all evaluations and treatment he has received for his low back disability and provide releases necessary for VA to secure the records from all providers identified.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for exhaustive development to verify his duty status in February 1991 (i.e., whether indeed he was on active duty, ACDUTRA, and INACDUTRA) including, if necessary, contacting the Defense Finance and Accounting Services (DFAS) and the National Personnel Records Center (NPRC) to obtain any pay stubs from service, or contacting the Alabama Office of the Adjutant General.  Attempts to secure such information should be clearly documented, along with any negative responses.  

2.  The AOJ must ask the Veteran to identify the provider(s) of all evaluations and treatment he has received for his reported current low back disability and to provide any releases necessary for VA to secure private records of such evaluations and/or treatment.  The AOJ must secure complete records of such evaluations and/or treatment from all providers identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.  

The AOJ should also specifically secure for the record complete clinical records of any and all VA evaluations and/or treatment the Veteran has received for his reported lower back disability.

3.  The AOJ should then review the record, ensure that all development sought is completed, and if necessary, arrange for any further development suggested by any additional evidence received.  Thereafter, readjudicate the claim of service connection for a low back disability.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.  






																			(CONTINUED ON NEXT PAGE)
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




